Citation Nr: 0326084	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  02-10 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
knee injury.  


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel


INTRODUCTION

The appellant served on active duty for training in the Army 
National Guard from April 1992 to September 1992.  This 
appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision of the Department of 
Veterans Affairs (VA), New Orleans, Louisiana regional office 
(RO). 



REMAND

The appellant contends that he is entitled to service 
connection for residuals of a left knee injury.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

The Board notes that a rating decision in July 1993 denied 
the appellant's claim of entitlement to service connection 
for residuals of a left knee injury.  The appellant failed to 
submit an appeal in a timely manner.  The present appeal 
arises from an April 2001 rating decision denying a claim for 
service connection for residuals of a left knee injury.  
Given the prior denial, the proper issue on appeal is whether 
new and material evidence has been received to reopen the 
serviceman's claim for service connection for residuals of a 
left knee injury.   

In his April 2002 written statement, in response to the RO's 
letter dated April 2002, the serviceman indicated that he 
wished to have someone appointed in order to represent his 
interests before the VA.  However, no related records or 
correspondence are presently associated with the claims 
folder, and the serviceman is not currently represented by an 
accredited representative of a veterans service organization, 
an attorney or an agent recognized by the Secretary of the 
Department of Veterans Affairs. 

Further, the serviceman's April 2002 written statement 
referenced medical examinations by physicians at the David 
Wade Correctional Center in Homer, Louisiana, involving a 
diagnosis of a possibly torn meniscus, with tendonitis and 
arthritis in the left knee, as well as further radiological 
examinations not currently associated with the claims folder.     

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should also supply the 
serviceman with the relevant forms 
required for the appointment of an 
accredited representative of a veterans 
service organization, an attorney or an 
agent recognized by the Secretary of the 
Department of Veterans Affairs, and take 
any other action necessary to assist the 
serviceman in acquiring representation. 

3.  After first obtaining any necessary 
authorization and consent to release 
information from the serviceman, the RO 
should obtain all treatment records of 
the serviceman from the David Wade 
Correctional Center in Homer, Louisiana, 
particularly all records associated with 
left knee pathology.  All records 
obtained should be associated with the 
claims folder.   

After the above requested action has been completed, the RO 
should review the appellant's attempt to reopen his claim of 
entitlement to service connection for residuals of a left 
knee injury.  If the benefit sought on appeal remains denied, 
a supplemental statement of the case should be furnished to 
the appellant, and he should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




